Citation Nr: 0618780	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  99-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to August 
1973.  He also had periods of reserve service in the Air 
National Guard and in the Army National Guard until November 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision that denied service 
connection for a low back disability.  The veteran testified 
before the Board in November 2000, and the Board remanded the 
case in February 2001.  After an additional hearing in March 
2003, the Board again remanded the claim in February 2004.


FINDINGS OF FACT

The veteran's current low back disorder (degenerative disc 
disease at L5/S1 and status post laminectomies at L5/S1) was 
first manifested many years after service and is not related 
to his active service or to any conditions from service, 
including diagnoses of muscle strain.


CONCLUSION OF LAW

A low back disability (degenerative disc disease at L5/S1 and 
status post laminectomies at L5/S1) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in March 1999, 
November 2001, December 2001, March 2002, May 2002, March 
2004, and October 2004; a June 1999 rating decision; a 
statement of the case in August 1999; and supplemental 
statements of the case in September 1999 and October 2002.  
The Board also provided a memorandum at the March 2003 Board 
hearing and remanded the case in February 2001 and February 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (an October 2005 
supplemental statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, including a VA examination, and VA has 
notified the appellant of any evidence that could not be 
obtained.  The veteran's reserve units have provided all 
available medical records.  VA has also attempted to obtain 
copies of any available treatment records from a private 
family doctor, but the veteran has not provided the records 
or the necessary authorizations, pursuant to the RO's March 
2004 request for a signed authorization form from the 
veteran.  The duty to assist is not a one-way street.  "If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, VA has satisfied both the notice 
and duty to assist provisions of the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
diseases, including arthritis, manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service medical records show that in July 1972, the veteran 
complained of left lumbar pain in the last few days after 
having lifted heavy objects.  The impression was back spasm, 
and he was given Valium.  In September 1972, he complained of 
right-sided "nagging type" back pain.  He continued to 
perform lifting and normal work, and pain in the left 
infraspinatous insertion of the left scapula continued 
through September 1972.  The examiner noted that the veteran 
had not been resting, as recommended.  But by October 1972, 
the back pain was "better" after the veteran had been doing 
only light work.  On follow-up that month, it was noted that 
the back pain was located in the right paravertebral area for 
T-7 to T-12.  The impression was muscle strain.  Thereafter, 
during the remainder of his active service, the veteran did 
not seek medical treatment for back pain. 

On the August 1973 separation examination, the veteran's 
spine was clinically normal, but he reported recurrent back 
pain and the use of pain medication.

However, on subsequent annual reserve service examinations in 
1974, 1975, and 1976, he stated that he had not experienced 
any significant illnesses or injuries since his last physical 
examination and that he was not currently taking any 
medication.

Periodic examinations from the veteran's reserve service in 
March 1981 and September 1983 indicate that his spine was 
clinically normal.  In fact, he denied having any back pain 
on the accompanying medical history reports.  

According to a May 1991 report from the Alabama Neurological 
Clinic, the veteran reported that while working as a letter 
carrier, he stepped on some slick paint on some old steps and 
slipped.  He apparently landed on his right hand and part of 
his right buttock.  The day after the fall, he noticed having 
some right lower back pain that went into his leg 
intermittently, as well as neck pain radiating through his 
shoulder and arm.  The treating doctor diagnosed cervical 
radiculopathy and suspected a lumbar radiculopathy.  However, 
since the veteran's most intense complaint involved his neck, 
the doctor did "not pursue[] this at this time . . ."  

Private orthopedic clinic records from 1991 include a finding 
of a significant disc bulge at the L5 nerve root.  Records 
from 1991 also indicate that the veteran was having 
persistent low back pain after cervical spine surgery.  
However, in July 1991, a treating neurosurgeon also remarked 
that the veteran reported that his lower back problems were 
"old."  Diagnoses were lumbar spine arthritis and sciatic 
neuritis.  In August 1991, a treating neurosurgeon stated 
that "with his present symptoms and other problems that 
surgery is not necessary at the present time."  

Additional records from 1992 reflect various complaints 
involving the low back and diagnosis of lumbar spondylosis in 
1993.  

The veteran underwent two low back surgeries in 1995 because 
of persistent left sciatica: laminotomy L5 left with removal 
of herniated intervertebral disc L5-S1 left in March, 
laminotomy L5 left with removal of recurrent intervertebral 
disc herniation L5-S1 left in September.   

Private medical records, MRIs, and VA medical records from 
August 1994 to December 2001 indicate that the veteran was 
treated for chronic low back pain.  Diagnoses included 
chronic strain bilaterally, a history of degenerative 
cervical disease, and degenerative lumbar disease.

Social Security Administration (SSA) records from 2001 
reflect that the veteran became disabled for SSA purposes in 
March 1995 as a result of discogenic and degenerative back 
disorders as well as osteoporosis.  Notably, on a May 2001 
examination in connection that the SSA's disability benefits 
award, the veteran reported having complained of low back 
pain for "several years," not all the way back to his 
service in the early 1970s.  

In early 2001, the veteran reported worsening chronic low 
back pain after a recent fall.  

On VA examination of July 2002, the veteran complained of 
continuous low back and left lower extremity pain, which was 
aggravated by periods of long standing and of prolonged car 
trips.  The diagnosis was degenerative disc disease at L5/S1 
and status-post laminectomy L5/S1 twice.  However, the 
examiner opined that "it is less likely as not that this 
condition is related to the incidents which occurred while on 
active duty in 1972."  The examiner also noted that there 
was no documentation of any findings of degenerative disc 
disease within one year after separation from service.  The 
examiner reasoned that while the veteran complained of low 
back pain during service, "it appears not to have interfered 
with [the veteran's] ability to function at work or in the 
National Guard from the time he left the service until 
1991."  The examiner also commented that from 1991 forward, 
the veteran had "a considerable amount of documentation of 
neck injury and subsequently of low back discomfort which 
eventually permanently disabled him."  The examiner 
concluded that "the nexus for his problems appear to go 
directly to the 1991 rather incident than that which occurred 
19 years before."  (Sic.)   

A non-VA family practitioner, Robert A. Shuster, M.D., wrote 
in April 2003 that the veteran had been suffering from 
chronic low back pain since 1972.  Although the RO sought to 
obtain copies of this doctor's treatment records, the veteran 
did not provide either the records or the authorization for 
VA to obtain the records, despite the RO's March 2004 request 
for a signed authorization form from the veteran.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  "If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  As mentioned above, VA has fulfilled its obligations 
with regard to securing pertinent, available, relevant 
evidence, including copies of any records from Dr. Shuster 
and has notified the veteran of his obligations with regard 
to securing that evidence.

The most recent treatment records continue to reflect the 
veteran's complaints of lower back pain and treatment for 
degenerative disc disease of the lower vertebrae.  A June 
2002 VA X-ray showed spondylotic changes of the lumbosacral 
spine.  

The veteran also underwent neck surgery at a private facility 
in March 2003.  

At hearings before the Board in December 2000 and March 2003, 
the veteran reported that he pulled his back while working on 
trailer units and was sent to a hospital during his active 
service (1971 to 1973).   He stated that he was 20 years old 
and did not think anything of his injury because he thought 
he would get over it.  He did not recall any treatment in 
service or immediately after service for his back, and he 
reported no hospitalizations for his back.  He reported that 
his back bothered him every morning until he sought treatment 
in 1994 and that he then had two surgeries in 1995 because he 
could not walk.  He also stated that he fell down stairs and 
had to undergo neck surgery to remove two discs in 1991.  He 
indicated that this fall could have worsened his back.

Based on this evidence, the Board finds that the in-service 
back pain complaints and diagnoses of muscle strain were 
specifically associated with the veteran's heavy lifting.  
For several months during service, he certainly had back pain 
in various parts of his back.  However, he did not seek any 
additional treatment for back pain after October 1972.  
Indeed, at that time, as he heeded treatment advice and 
performed only light work, his back condition got "better."  
Although he reported recurrent back pain and the use of pain 
medication at separation, for many years thereafter, the 
veteran did not seek any further treatment for back pain.  
Indeed, the available reserve service records do not reflect 
any reference to any back pain at all in the years after the 
veteran's active service.

In addition to the evidence of symptoms and diagnoses in 
service and the lack of any back pain complaints for many 
years after active service, the Board also relies on the July 
2002 VA examination.  That examination specifically addressed 
the in-service findings and post-service evidence and 
attributed the current low back condition to a post-service 
incident while working as a letter carrier for the United 
States Postal Service.  

The Board also notes that even if the veteran continued to 
have symptoms of a muscle strain involving his back after 
service, the available competent medical evidence does not 
specifically relate the muscle strain to current degenerative 
disc disease.  The Board is very appreciative of the opinion 
of the veteran's family practitioner, Dr. Shuster.  However, 
that doctor's April 2003 letter does not indicate how the 
only known in-service back diagnosis of a muscle strain 
resulted in the current low back diagnosis of degenerative 
disc disease.  At best, that doctor's letter describes 
ongoing chronic low back pain since 1972.  However, it 
appears that this remark is based on the veteran's account of 
his back pain history.  A medical opinion based upon a 
subjective history provided by the veteran need not be 
accepted by the Board.  See Boggs v. West, 11 Vet. App. 334 
(1998) (VA medical opinion was not probative where it was 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence); Swann v. Brown, 5 
Vet. App. 229 (1993) (Board not bound to accept opinions of 
two doctors who made diagnoses of post-traumatic stress 
disorder almost 20 years after separation from service and 
who necessarily relied on history as related by appellant 
because their "diagnoses can be no better than the facts 
alleged by appellant"); Black v. Brown, 5 Vet. App. 177 
(1993) (medical evidence was inadequate where medical 
opinions were general conclusions based on history furnished 
by appellant and on unsupported clinical evidence). 

Also, the Board notes that this particular doctor in 2003 is 
not one of the doctors who treated the veteran for back pain 
in the 1990s after the work-related injury.  As noted above, 
Dr. Shuster's opinion appears to be based solely on the 
veteran's self-reported history.

Finally, the Board finds the April 2003 family practitioner's 
opinion less probative because it does not discuss or account 
for the 1991 work-related injury.

In sum, the weight of the available, probative evidence 
demonstrates that the veteran's current low back disability 
(degenerative disc disease) was manifested many years after 
service and is not related to his active service or to any 
conditions in service.  Since the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER


Service connection for a low back disability is denied.



	   _______________________________            
_____________________________
            MARK W. GREENSTREET		           MICHAEL D. 
LYON 
                      Veterans Law Judge,		             
Veterans Law Judge,
        Board of Veterans' Appeals                              
Board of Veterans' Appeals



___________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


